Name: Commission Directive 98/36/EC of 2 June 1998 amending Directive 96/5/EC on processed cereal-based foods and baby foods for infants and young children (Text with EEA relevance)
 Type: Directive
 Subject Matter: marketing;  foodstuff;  health; NA
 Date Published: 1998-06-12

 Avis juridique important|31998L0036Commission Directive 98/36/EC of 2 June 1998 amending Directive 96/5/EC on processed cereal-based foods and baby foods for infants and young children (Text with EEA relevance) Official Journal L 167 , 12/06/1998 P. 0023 - 0024COMMISSION DIRECTIVE 98/36/EC of 2 June 1998 amending Directive 96/5/EC on processed cereal-based foods and baby foods for infants and young children (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/398/EEC of 3 May 1989 on the approximation of the laws of the Member States relating to foodstuffs intended for particular nutritional uses (1), as amended by Directive 96/84/EC of the European Parliament and of the Council (2), and in particular Article 4(1) thereof,After consulting the Scientific Committee for Food on the provisions liable to affect public health;Whereas the essential compositional criteria for processed cereal-based foods and baby foods are specified in Annexes I and II respectively to Commission Directive 96/5/EC (3);Whereas, because of the particular nutrient composition and chemical, physical and organoleptic properties of cheese, if products made of cheese and other ingredients were made to meet the protein requirements laid down in Annex II to Directive 96/5/EC, they would have too high a fat content and be unpalatable to infants and young children;Whereas therefore the protein requirement for those products should be redefined;Whereas the diverse culinary habits in the Community have resulted in the marketing of sauces used as accompaniment to a meal which are organoleptically important but not significant in nutrient contribution; whereas therefore these sauces should be exempt from the protein requirements in Annex II;Whereas maximum levels for some substances added for nutritional purposes are laid down in the Annexes to Directive 96/5/EC; whereas Article 5 of Directive 96/5/EC provides that maximum levels, in addition to those already stipulated, should be laid down where necessary;Whereas Directive 96/5/EC should be amended accordingly;Whereas the measures provided in this Directive are in accordance with the opinion of the Standing Committee on Foodstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1 The Annexes to Directive 96/5/EC are amended as shown in the Annex to this Directive.Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 31 December 1998. They shall forthwith inform the Commission thereof. Those laws, regulations and administrative provisions shall be applied in such a way as to:- permit trade in products conforming to this Directive no later than 1 January 1999,- prohibit trade in products which do not comply with this Directive with effect from 1 January 2000.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 2 June 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 186, 30. 6. 1989, p. 27.(2) OJ L 48, 19. 2. 1997, p. 20.(3) OJ L 49, 28. 2. 1996, p. 17.ANNEX The Annexes to the Directive 96/5/EC are amended as follows:1. In Annex II, section 1, the following shall be inserted:'1.3a. If cheese is mentioned together with other ingredients in the name of a savoury product, whether or not the product is presented as a meal, then:- the protein from the dairy sources shall not be less than 0,5 g/100 kJ (2,2 g/100 kcal),- the total protein in the product from all sources shall not be less than 0,7 g/100 kJ (3 g/100 kcal).`'1.4a. Sauces presented as an accompaniment to a meal are exempt from the requirements of sections 1.1 to 1.4 inclusive.1.4b. Sweet dishes that mention dairy products as the first or only ingredient in the name shall contain not less than 2,2 g dairy protein/100 kcal. All other sweet dishes are exempt from the requirements in 1.1 to 1.4.`2. The following Annex VI is added:'ANNEX VIMaximum limits for vitamins, minerals and trace elements, if added, in processed cereal-based foods and baby foods intended for infants and young childrenThe requirements concerning nutrients refer to the products ready for use, marketed as such or reconstituted as instructed by the manufacturer, except for potassium and calcium for which the requirements refer to the product as sold.>TABLE>